UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1747


SAMUEL YEBOAH DUKU,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 17, 2014              Decided:   January 7, 2015


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Petition denied in part and dismissed in part by unpublished per
curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.    Joyce R. Branda, Acting Assistant
Attorney General, Shelley R. Goad, Assistant Director, Kristin
Moresi,   Office  of   Immigration   Litigation,  UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Samuel Yeboah Duku, a native and citizen of Ghana,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) dismissing Duku’s appeal from the immigration

judge’s denial of Duku’s motion to reconsider or reopen.                          We

have reviewed the administrative record and the Board’s order

and find no abuse of discretion.                See 8 C.F.R. § 1003.23(b)(1)

(2014).    We therefore deny the petition for review in part for

the reasons stated by the Board.                See In re: Duku (B.I.A. June

27, 2014).

           We lack jurisdiction to review the Board’s refusal to

exercise     its   sua   sponte       authority    to    reopen    and   therefore

dismiss this portion of the petition for review.                    See Mosere v.

Mukasey, 552 F.3d 397, 400-01 (4th Cir. 2009).                   We dispense with

oral   argument    because      the     facts    and    legal    contentions     are

adequately    presented    in     the    materials      before    this   court   and

argument would not aid the decisional process.



                                                        PETITION DENIED IN PART
                                                          AND DISMISSED IN PART




                                          2